Citation Nr: 1418853	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-49 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from March 1971 to March 1974.

This appeal arises to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for a bilateral hearing loss disability and for tinnitus.

The record before the Board consists of paper claims files and electronic files. 

Immediately after discharge from active military service, the Veteran submitted a claim for benefits, claiming service connection for residuals of left arm and right foot injuries.  In May 1974, the RO received the Veteran's Service Treatment Reports (STRs); however, the RO has not yet adjudicated either service connection claim.  See 38 C.F.R. § 19.9(b) (2013).  This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has current sensorineural hearing loss of such severity that it meets the requirements for a hearing loss "disability" as defined under VA regulation section 3.385 for the purposes of establishing service connection.  

2.  The Veteran was exposed to loud noise in active service consistent with his duties as a helicopter mechanic.  

3.  Audiometric evaluations in service show threshold shifts in service between entrance onto active service and separation therefrom that are consistent with a decrease in hearing acuity. 

4.  Tinnitus began in active service and has been experienced by the Veteran ever since active service; tinnitus also often accompanies sensorineural hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the requirements for service connection for bilateral hearing hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the requirements for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a) and 3.159 (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2013), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service (such as is shown here), the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385 (such as is shown here).  VA rating authorities must then evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. §  3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

The Veteran's Service Treatment Reports (STRs) include an October 1970-dated pre-induction audiogram that revealed the following hearing thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
5
0
0
0

Just prior to separation from active service, a January 1974-dated audiogram revealed the following hearing thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
x
20
LEFT
20
20
20
x
15

In February 2010, the Veteran requested service connection for hearing loss and for tinnitus.  An April 2010 VA audiology report reflects that the Veteran reported exposure to hazardous noise levels during active service.  He reported that he has noticed continuous hearing loss and tinnitus since active service.  In April 2010, pure tone thresholds, in decibels, were as follows (ANSI):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
50
50
LEFT
15
15
45
45
45

Average pure tone thresholds were 41, right ear, and 38, left ear.  See 38 C.F.R. § 4.85 (d) for rules on computing average pure tone thresholds.  

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The VA audiologist determined that the Veteran was exposed to loud noise during active service as claimed, that a current sensorineural hearing loss was shown bilaterally, but that it is unlikely that the bilateral hearing loss disability and tinnitus are related to active military service.  The rationale is that the Veteran's hearing remained within normal hearing limits during active service, including any threshold shift during active service, and that it is likely that he had post-service noise exposure that caused these disabilities.   

In May 2010, the Veteran testified before the undersigned Veterans Law Judge that hearing difficulty and tinnitus arose while working on the flight line and have been present ever since.  He recalled that he was exposed to loud noise during service from the flight line and from weapons firing.  He testified that he had no loud noise exposure after active service.  

The lay evidence in this case is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Use of lay evidence as diagnostic evidence requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or, (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  In this case, the Veteran is competent to notice the date of onset of increased hearing difficulty and tinnitus.  Therefore, weight must be accorded the lay evidence.  Barr, 21 Vet. App. at 309.  

The only medical etiology opinion in this case is negative and it is supported by a short rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The Board must assess the credibility and weight to be given this opinion.  Madden, 125 F.3d at 1481.  In assessing the weight to be given this opinion, the examiner reasoned that the STRs remained within normal limits during active service.  The examiner expressly stated that any threshold shift during active service did not exceed the limits of normal hearing.  The examiner appears to cautiously concede that an upward threshold shift did occur during active service, although not enough to place the hearing thresholds outside of the limits of normal hearing.  Finally, the examiner attributed the Veteran's hearing loss to post service noise exposure.  

The Board finds the VA audiologist's rationale inadequate.  First, the examiner attributes hearing loss and tinnitus to post service noise exposure; however, the Veteran has competently and credibly testified that he had no such post service noise exposure.  In addition, the Hensley elements of service connection are shown here: (1) the record includes evidence of exposure to loud noise in service that would adversely affect the auditory system; and, (2) post-service test results meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities must then evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue and then must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159, (1993).

In this case, the Veteran has current sensorineural hearing loss of such severity that it meets the requirements for a hearing loss "disability" as defined under VA regulation section 3.385 for the purposes of establishing service connection.  Audiometric evaluations in service, while not showing puretone thresholds greater than 20 that would constitute hearing loss, do show threshold shifts in service between entrance onto active service and separation therefrom that are consistent with a decrease in hearing acuity.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Moreover, the Veteran was exposed to loud noise in active service consistent with his duties as a helicopter mechanic.  The type of hearing loss that he has currently is sensorineural hearing loss and the two most common causes of that type are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  See VA Training Letter 10-02 at p. 3.  The VA examiner attributed the Veteran's hearing loss to noise exposure after service but did not provide an adequate rationale as to why in-service noise exposure was not a cause.  In addition, no evidence of intercurrent cause has been submitted.  Therefore, the Board finds that, resolving reasonable doubt in favor of the Veteran, there is a medically sound basis to attribute the current hearing loss to noise exposure in service.  Hensley, 5 Vet. App. at 159; 38 C.F.R. § 3.102.

With regard to tinnitus, the Veteran has testified that tinnitus began in active service and he has experienced it ever since active service.  In addition, the Board notes that tinnitus also often accompanies sensorineural hearing loss, and sensorineural hearing loss is the most common cause of tinnitus.  VA Training Letter 10-02 at p. 5.  Therefore, the Board finds that, resolving reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


